Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Smith on 11/16/21.
The application has been amended as follows: 
In claim 1 (as submitted on 12/6/19):
Line 10, the phrase --, wherein each of the side members have ends configured to receive a tongue member therein, the tongue member extending from one of a corner member or a coupling member, and wherein each of the side members include a hole formed therein, the hole configured to receive a protrusion formed on the tongue member when the 
In claim 12 (as submitted on 12/6/19):
Line 1, “The frame of claim 11” has been amended to --The frame of claim 1--.
In claim 13 (as submitted on 12/6/19):
Line 1, “The frame of claim 10” has been amended to --The frame of claim 1--.
Claims 3-6 have been rejoined.
Claims 10, 11 and 15-17 have been canceled.
For conclusion, claims 1-9, 12-14 and 18-20 are now allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a frame for holding an absorbent pad having the combination of structural limitations, especially wherein each of the side members have ends configured to receive a tongue member therein, the tongue member extending from one of a corner member or a coupling member, and wherein each of the side members include a hole formed therein, the hole configured to receive a protrusion formed on the tongue member when the side member is fully inserted into one of the corner member or the coupling member, such as claimed in claims 1-9, 12-14 and 18-20, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Albawi et al. (US 9713318) teaches an automatic bird cage having a camera that displays the bird actions inside the cage.
	The prior art Nguyen (US 2019/0254260) teaches a birdhouse having a controller in communication with a user permitting the user to modulate the control from a remote location.
	The prior art Mazzapica (US 2019/0216044) teaches an enclosure having video cameras to record the lifecycle of creatures living within the enclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644